Citation Nr: 1422884	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  06-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel












INTRODUCTION

The Veteran had active service from January 1998 to September 2003.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, that, in pertinent part, denied entitlement to service connection for a bilateral knee disorder.  Jurisdiction of this matter is currently with the RO located in Baltimore, Maryland.

This matter was previously before the Board in in March 2009, September 2010, November 2011, and October 2012, at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In July 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's claim.  The requested opinion was received in October 2013, and the Veteran was provided with a copy of such opinion for review and response later in October 2013.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

The preponderance of the evidence fails to show that the Veteran's bilateral knee 
disorder is related to active service, manifested within a year of discharge from active service, or has caused continued symptoms since service.


CONCLUSION OF LAW

The Veteran's bilateral knee disorder, to include arthrosis, is not related to active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2004, February 2009, October 2012, and February 2013, the Veteran was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.
	
Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded four times - in March 2009, September 2010, November 2011, and October 2012.  In March 2009, the case was remanded as the Veteran's VA examination, provided in September 2004, was inadequate, as a nexus opinion was not provided.  Another examination was scheduled for the Veteran; however, she did not report to the examination.  In September 2010, the Board noted that the Veteran had provided adequate explanation as to her failure to report at the designated time for her examination, and remanded the claim to provide the Veteran with another opportunity for an examination.  In addition, remand instructions included to obtain any additional medical records reflecting treatment for her bilateral knee disorder.  In January 2011, the Veteran was provided with a letter requesting that she provide information on any additional treatment received for her knees.  She did not respond to the letter.  The Veteran was provided with another VA examination in May 2011.  In November 2011, the Board determined that this examination was inadequate, as well, as it was not based upon an accurate recitation of the Veteran's medical history concerning her knees, and remanded the case for further treatment records and another examination.  Subsequent to the remand, the Veteran was provided with a letter, requesting that she provide information regarding any additional treatment she had received for her knees that was not included in the record of evidence.  The Veteran did not respond to the letter.   In addition, the Veteran was scheduled for a VA examination, but did not report at the scheduled time.  In October 2012, the Board found that the Veteran should be provided with another VA examination, and remanded the case again to provide with Veteran with a VA examination in order to determine whether her bilateral knee disorder was related to service.  The Veteran was provided with another VA examination in November 2012.  When the case was returned to the Board following the October 2012 remand, there were, unfortunately, further  deficiencies in the report.  As such, the Board sought an expert medical opinion through VHA in accordance with the provisions of 38 C.F.R. § 20.901(a) (2013).  The Board has reviewed this opinion and finds that it is adequate.   The report reflects that the VHA expert considered all of the evidence of record, because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, 581 F.3d at 1316.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran has contended that she has a bilateral knee disorder that is related to her period of active service.  

The Veteran's service treatment records do not reflect any reports of knee pain.  In March 2003, she underwent a whole body bone scan.  Results included scattered degenerative changes of a mild degree in the shoulders, sternoanubrial joint of the hips, feet, and ankles.  An April 2003 record indicates that a nurse practitioner noted that the bone scan revealed mild scattered diffuse degenerative joint disease.  The nurse noted that the Veteran was being followed by orthopedics for her left arm and shoulder, and noted abnormalities of the left humerus.  On May 2003 Report of Medical History, the Veteran indicated that she reported a history of arthritis, rheumatism, or bursitis; numbness or tingling; the need to use corrective devices such as prosthetic devices, knee braces, back supports, lifts, or orthotics; bone, joint, or other deformity; and broken bones.  However, while the Veteran provided elaboration as to each her positive responses, such was silent for any condition related to the knees.  The Veteran specifically reported that she did not have a history of knee trouble or knee surgery, including arthroscopy or the use of a scope to any bone or joint. 

Following her separation from service, the Veteran was scheduled for a VA examination in February 2004.  At that time, she reported she had "arthritis" in and about her ankles, knees, hips, shoulders, and spine for the preceding three years.  She stated that this would cause constant aching of pain in the joints and would impede her ability to walk/or stand.  The examiner noted that gross examination of all joints was within normal limits, and no additional comment was provided.  

During a September 2004 VA examination, the Veteran reported that a bone scan found she had uptake in various joints including her knees.  She had not been having problems with these areas.  The Veteran reported she was told that she had arthritis in all these joints, and that she should take Motrin as needed.  She indicated that in 2003, she developed retropatellar and patellar tendon discomfort with squatting and carrying her daughter up and down stairs.  She described the pain as brief and not constant.  X-ray results of the knees were negative.  The diagnosis was bilateral patella chondromalacia, mild, left greater than right. 

In a February 2011 letter, the Veteran reported she had no other treatment for her knees. 

During a May 2011 VA examination, the Veteran reported that in 2002 or 2003 she noticed bilateral knee pains with the right knee worse than the left knee.  She stated that she was evaluated by a military physician for a foot condition and had a full body scan done with a diagnosis of arthritis.  She reported that since her discharge from service, she had not seen a doctor for her knee disorder.  X-ray results found mild uni-compartmental arthrosis of the bilateral knees.  The examiner noted that a more precise diagnosis could not be rendered as there was no objective data to support one.  The examiner opined that mild uni-compartmental arthrosis of the bilateral knees was not caused by or a result of the Veteran's period of active service.  The examiner further indicated that there was no documentation of the claimed "bilateral knee condition" as a chronic issue available in the medical records.  The examiner determined that the diagnosis was an incidental finding on the X-rays more than seven years after separation from service; thus, the onset was unknown. 

The Veteran was examined in November 2012.  The examiner provided a diagnosis of bilateral, mild uni-compartmental arthrosis.  The examiner stated that it was less likely as not that any current bilateral knee disability had its onset in service or was related to any in-service disease, event, or injury.  By way of rationale, the examiner stated that a "positive" bone scan was not specific for arthritis and that required a plain film radiography, computed tomography (CT), or a magnetic resonance imaging (MRI) study to confirm.  Further, the examiner stated there were no objective studies confirming the September 2004 diagnosis of patella chondromalacia.  Further, the medical literature stated that this disability could not be diagnosed on the basis of symptoms, or with current physical examination methods.  Consequently, the examiner did not concur with the September 2004 VA examiner's diagnosis.  The examiner did concur with the May 2011 VA examiner's opinion that the bilateral uni-compartmental arthrosis was not caused by or a result of the Veteran's service.  No further rationale was provided. 

As noted above, the Board obtained an a VHA  opinion in September 2013.  The VHA examiner opined that the Veteran did have early osteoarthritis of her knees, documented by her radiological examination conducted in May 2011.  The examiner additionally opined that the Veteran's bilateral knee arthritis was less likely as not to have developed in service, noting, however, that the Veteran's bilateral knee complaints were reported to two examiners within a year of her leaving service.  

In February 2004, she saw Dr. Johnson for an examination regarding her arthritis condition, back, bilateral plantar fasciitis, and left humerus conditions.  She reported her multiple joint pains in detail.   While the examiner concluded that the Veteran had a mild arthritis condition, he did not provide an opinion with regard to her knee condition.  

The Veteran was also seen by Dr. Henriquez in September 2004.  This examiner addressed her retropatellar pain and noted that she had left knee patellar crepitance.  He did note, however, that repetitive knee extension does not seem to make her patellofemoral pain worse.  Radiologic examination of both knees done at the time was felt to be within normal limits.  He concluded that she had condromalacia patella in both knees, which, in the VHA examiner's opinion, was speculative.  The examiner noted that there was no CT or MRI examinations performed to corroborate the diagnosis.

During both of these examinations, the Veteran went into detail in reporting her knee symptoms which she stated predating her leaving the service; however, she specifically did not report knee complaints in her service exit Report of Medical History, dated in May 2003.

Likewise, a bone scan performed in March 2003, for low back pain, identified an anchondroma lesion in the left proximal humerus, as well as uptake in the seternomanubrial joint, thoracic spine, lumbar spine, hips, ankles, and feet, but not the knees.  While it was a bit unusual, in the VHA examiner's opinion, that such a bone scan should be noted at such an early age, particularly since she had not been involved in repetitive trauma (she had been given a medical profile to limit her activities due to plantar fasciitis and back pain); nonetheless, the radiology report specifically excluded isotope uptake in either knee.

The examiner also found that it was less likely as not that the Veteran's knee disorder was the result of any event which occurred while she was in service.  While the examiner did not deny or discount the Veteran's subjective complaints reported in the examinations of 2004, the VHA examiner agreed with the VA examiners of 2011 and 2012 that there was no objective evidence of knee arthritis until her radiologic examination of May 2011, a full eight years after service separation.  The examiner noted that a bone scan noting uptake in several joints was not a clear cut proof of arthritis.  A positive bone scan could also be noted with synovitis, or soft tissue inflammation.  Again, the examiner noted that no pain films of her knees were reported in her records until September 2004 and those knee films were negative.

The medical evidence of record clearly shows that the Veteran has a current 
diagnosis of mild uni-compartmental arthrosis of the bilateral knees, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes her bilateral knee disability to service.  

The Veteran reported that she began having knee pain in service.  She is competent to report symptoms that are observed and within the realm of her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Knee pain falls into such a category.  Therefore, she is competent to provide lay evidence with regard to her knee pain.

As noted above, however, the inquiry regarding the lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports of knee pain beginning in service not credible, for the following reasons.  The Veteran's service treatment records do not reflect any reports of knee pain.  In fact, the Veteran never reported any symptoms with her knees, even though she was seen on multiple occasions for orthopedic issues including back pain and plantar fasciitis.  The Veteran even specifically noted that she did not have knee trouble, including locking, giving out, pain or ligament injury, when she left service.  While she did indicate the need for "corrective devices, knee brace(s), back support(s), lifts or orthotics," she specified that this referred to orthotics.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran's statements with regard to the in-service onset of her knee pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  The Veteran did not seek any treatment for her knees while in service, and service treatment records do not reflect any treatment for or diagnosis of a knee disability.

In terms of evidence providing an etiology between the Veteran's current back condition and his time on active duty, the Board notes that there is no medical evidence which provides such a link.  While she did report knee pain within a year after leaving service, the Veteran was diagnosed with mild bilateral patella chondromalacia in about a year after her discharge.  This has been discounted by physicians as it was not diagnosed using any clinical evidence.  Even if this diagnosis were supported by medical evidence, this is not a disorder for which entitlement to service connection is available on a presumptive basis.  Therefore, service connection is not warranted for this disorder, even if it were to be shown currently.

With regard to arthritis, the Board notes that the Veteran reported that she had arthritis in her knees soon after service.  However, this was not supported by the medical evidence of record, as X-ray results of the knees were negative in September 2004.   The examiners of record found that there was no objective evidence of knee arthritis until her radiologic examination of May 2011, a full eight years after service separation.  

As noted above, arthritis is a disorder for which presumptive service connection is 
available.  However, there is no competent medical evidence in the claims file that the Veteran's arthritis in her knees manifested to a compensable degree within one year of her discharge.  In addition, there is no credible lay evidence establishing continued symptoms of pain beginning in service and continuing to the present that can be attributed to her bilateral knee arthritis.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309; Walker. 

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Here, the Board finds that the question regarding the potential relationship between her bilateral knee arthritis and any instance of her military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Therefore, while the Veteran is competent to describe her knee pain, the Board accords her statements regarding the etiology of her bilateral knee arthrosis little probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between her bilateral knee disorder and her military service.  In contrast, the February VHA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  This report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the VHA examiner's opinion.

As such, the Board finds that service connection for a bilateral knee disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


